Citation Nr: 0501218	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for a 
psychiatric disorder, described as generalized anxiety 
disorder with depression, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to July 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In an August 1971 rating decision, 
VA granted the veteran's claim for service connection for a 
psychiatric disorder.  The disorder was described as 
depressive reaction, and VA assigned a rating of 10 percent, 
effective from the veteran's separation from service.  

In July 2001, the veteran requested an increased rating for 
his service-connected psychiatric disorder.  In a March 2002 
rating decision, the RO granted an increase to a 30 percent 
rating, effective July 25, 2001.  The RO changed the 
description of the disorder to generalized anxiety disorder 
with depression.  In an April 2003 rating decision, the RO 
increased the rating to 50 percent, effective July 25, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The VA Rating Schedule provides for ratings of up to 
100 percent for psychiatric disorders.  38 C.F.R. § 4.130.   
Therefore, the veteran's appeal of the rating assigned for 
his psychiatric disorder continues.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's psychiatric disorder, described as 
generalized anxiety disorder with depression, is currently 
manifested by deficiencies in most of the areas of work, 
family relations, judgement, thinking, and mood; but do not 
produce total occupational and social impairment.



CONCLUSION OF LAW

The manifestations of the veteran's psychiatric disorder, 
described as generalized anxiety disorder with depression, 
meet the criteria for a rating in excess of 70 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, 3.326 (2004).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a July 
2001 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, the RO provided the veteran with a VCAA 
notice prior to the March 2002 adjudication of his claim for 
an increased rating for his psychiatric disorder.  The notice 
requirements under the VCAA have been satisfied.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim on appeal.  The veteran's claims file contains records 
of VA mental health examinations and treatment, including the 
reports of examinations performed in 2001 and 2003.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Rating for Psychiatric Disorder

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Psychiatric disorders, including generalized anxiety disorder 
and depression, are rated under a General Rating Formula for 
Mental Disorders.  The criteria under that formula for 
ratings of 50 percent or higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent
38 C.F.R. § 4.130.

The veteran received outpatient and inpatient mental health 
treatment during service.  He was seen in 1971 for symptoms 
of anxiety and depression; and was admitted to a military 
hospital, where he was noted to have insomnia, weight loss, 
severe anxiety, and inability to function.  He remained in 
the hospital for approximately two months.  On discharge, the 
diagnosis was a severe, acute psychoneurotic depressive 
reaction.  The reporting psychiatrist indicated that the 
veteran had moderate psychiatric impairment.  The 
psychiatrist recommended a medical board.  The medical board 
concluded that the veteran had a chronic depressive reaction 
with moderate impairmen, and recommended that he be 
discharged from service.

In a VA physical examination in July 2001, the reported that 
he had insomnia and that he felt nervous.  He indicated that 
he sometimes had suicidal ideation.  He was referred for 
outpatient mental health treatment.  He was seen by a VA 
psychiatrist later in July 2001.  He reported longstanding 
depression and a recent increase in anxiety.  He stated that 
he had trouble sleeping.  He related that he was taking 
psychiatric medication prescribed by a private physician.  He 
reported that he was able to function at work and at home.  
The VA psychiatrist observed that the veteran appeared 
anxious, but was coherent and had clear speech.  The VA 
psychiatrist adjusted and continued the veteran's medication.  
The VA psychiatrist listed a diagnosis of PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 60.

On VA mental health examination in August 2001, the veteran 
reported current symptoms of nervousness, tenseness, anxiety, 
depression, and difficulty falling asleep.  He indicated that 
he had a low energy level at times.  He denied having 
auditory hallucinations, or suicidal or homicidal thoughts.  
He stated that his appetite was fair.  

The veteran related a history of being assaulted at work and 
sustaining head injury.  He reported that he had not received 
inpatient mental health treatment since service.  He stated 
that he usually got along well with his third wife and his 
grown children.  He indicated that he worked at a VA RO as a 
technician.  He related that he sometimes had difficulty 
concentrating at work, but that he usually got along well 
with his supervisor and coworkers.  

The examiner observed that the veteran was alert and 
oriented, with good eye contact and an appropriate affect.  
The veteran was fidgety, appeared mildly depressed, and 
showed mild psychomotor retardation.  His recent memory 
appeared mildly impaired, and he showed some difficulty 
concentrating.  His judgement and insight were fair.  The 
examiner listed a diagnosis of mild generalized anxiety 
disorder with depression, and assigned a GAF score of 70.

The claims file contains notes from the veteran's ongoing VA 
outpatient mental health treatment in 2001 through 2003.  In 
August 2001, the veteran reported nightmares, sleep 
disturbance, depression, and anxiety.  In September 2001, he 
reported some suicidal and homicidal thoughts.  He reported 
hearing voices giving him suicidal and homicidal commands.  
The examiner noted that a psychotic feature was present, and 
assigned a GAF score of 45.

In January 2002, the veteran reported ongoing anxiety despite 
medication.  The examiner noted intact memory, and fair 
concentration, insight, and judgement.  The examiner assigned 
a GAF score of 60.

In May 2002, the veteran reported that he was stressed out at 
work, that he had a decreased appetite and had lost weight, 
and that he had trouble sleeping.  He reported having 
nightmares and flashbacks.  He stated that he did not enjoy 
the company of his family.  He indicated that he had 
occasional suicidal thoughts.  The examiner noted an anxious 
and sad mood, poor concentration, and fair insight and 
judgement.  The examiner assigned a GAF score of 45.

In July 2002, the veteran indicated that his anxiety and 
insomnia were not as bad as before.  The examiner assigned a 
GAF score of 60.  In November 2002, the veteran reported 
nightmares, increased anxiety, and fatigue.  The examiner 
noted worsening memory, but no psychosis.  The examiner 
assigned a GAF score of 50.

In January 2003, the veteran had a neuropsychological 
assessment, because of complaints of worsening memory.  The 
veteran reported a history of head injury in 1996, when he 
was struck in the head three times with a jack handle.  He 
indicated that his skull was not fractured.  He reported 
increasingly frequent incidents of forgetting what he had set 
out to do, losing his train or thought, and losing things.  
He indicated that after service he had worked as an 
electrician, and that he currently worked as an engineer in a 
VA facility.  He stated that he performed acceptably on the 
job, and got along with others.  He related that he lived 
with his third wife, and that outside of work he did chores 
and tinkered in and around the house.  He stated that he did 
not socialize very much, but that he attended church and went 
to stores as needed.

On examination, the veteran had "a somewhat intense 
manner," but showed no unusual behaviors.  He reported 
periods of depression, helped by medication.  He related that 
on his current medication his sleep was better, without 
frequent interruptions.  He stated that he had some 
nightmares.  He reported daily anxiety, and a frequently low 
energy level.  He denied auditory or visual hallucinations, 
suicidal ideation, or homicidal ideation.  He reported 
alienation from others, and a hyperactive startle response.

The examiner found evidence of mild diffuse cerebral 
dysfunction, most likely due to vascular changes and the 1996 
head injury.  The examiner noted signs of PTSD.  The examiner 
indicated that anxiety might reduce the veteran's cognitive 
performance.  The examiner assigned a GAF score of 70.

VA outpatient mental health treatment notes from April 2003 
reflect the veteran's report of nightmares and anxiety 
attacks.  He reported an increase in impulsive behavior.  An 
example was that he had been aggravated by a neighbor and 
obtained a gun, for which he had been reported to the 
authorities.  He regretted this incident.  He expressed no 
desire to use the gun.  His mood was described as slightly 
anxious.  He was calm and cooperative.  The examiner listed a 
GAF score of 50.

Analysis

In determining whether the veteran meets the criteria for a 
70 percent rating, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Treatment and examination records reflect that the veteran 
has disturbances of mood and impairment of memory.  He is 
able to function at work, although with some difficulty, 
including apparently increasing stress, and with a need for 
medication to help him cope.  This record demonstrates some 
impairment in the area of work.  There is also some 
impairment in the area of family relations. The most recent 
evidence in this regard shows that he no longer enjoys the 
company of his family.  Thus, the most recent evidence shows 
deficiencies in most of the areas necessary for a 70 percent 
evaluation.

The sole basis for a 100 percent rating is total occupational 
and social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).  The record shows that the veteran remains 
gainfully employed, and that he maintains relationships with 
his family and church.  There is no other evidence of 
complete social and occupational impairment, therefore, the 
evidence is not so evenly balanced as to require application 
of the doctrine of reasonable doubt.  The Board cannot find 
that the service connected psychiatric disability results in 
total occupational and social impairment.  The criteria for a 
100 percent rating are not met.


ORDER

A disability rating of 70 percent for a psychiatric disorder, 
described as generalized anxiety disorder with depression, is 
granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


